EXHIBIT 99.8 CONSENT OF INDEPENDENT AUDITORS We hereby consent to (i) the inclusion in Silver Standard Resources Inc.’sAnnual Report on Form 40-F for the year endedDecember 31, 2012 and (ii) incorporation by reference in the Registration Statement on FormS-8 (No.333-185498) of our report dated February28, 2013 on the consolidated financial statements of the Company, comprisingthe consolidated statement of financial position as at December31,2012 and December31,2011 and the consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flowsfor the years then ended December 31, 2012 and 2011; and on the effectiveness of the internal control over financial reporting of Silver Standard Resources Inc.as of December 31, 2012. /s/ PricewaterhouseCoopers LLP Chartered Accountants March 15, 2013 PricewaterhouseCoopers LLP PricewaterhouseCoopers Place, 250 Howe Street, Suite 700, Vancouver, British Columbia, Canada V6C 3S7 T: +1604806 7000, F: +1604806 7806, www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership.
